DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1 is amended.  Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US PG Pub. 20190384149).
Regarding claims 1 and 12, Tsai discloses a projector (projection apparatus 20 of fig. 7A) comprising: 
a light source adapted to emit a first beam (excitation light source 110 of fig. 7A); 
a collimator lens module (para. 0044; states that the lens elements 182 can be converging or collimating) having a first part (shown in the examiners illustration of fig. 7A below) and a second part (shown in the examiners illustration of fig. 7A below) divided by an axle (shown in the examiners illustration of fig. 7A below), the first beam (excitation light) passing through the first part (shown in the examiners illustration of fig. 7A below); 
a wavelength conversion module (wavelength conversion module 140 of fig. 7A) adapted to receive the first beam from the first part (shown below in the examiners illustration of fig. 7A), the wavelength conversion module having a reflecting plate (reflective layer 142 may be disposed on the surface S of fig. 7A) and a wavelength conversion layer (light conversion region C1 and the light conversion region C2; para. 0040), and the wavelength conversion layer being an annular structure disposed on the reflecting plate (para. 0056; The reflection area R, the light conversion area C1 and the light conversion area C2 are respectively annular and share a center); 
a first dichroic unit (dichroic portion 122 of fig. 7A) facing toward (the dichroic mirror 122 is optically facing the collimator lens 182) the first part of the collimator lens module (shown in the examiners illustration of fig. 7A), the first dichroic unit being adapted to reflect the first beam toward the reflecting plate or the wavelength conversion layer via the first part (shown in the examiners illustration of fig. 7A), the reflecting plate (S) being adapted to reflect the first beam for generating a second beam passing through the second part (denoted as “B” in 7A as the dotted line as it is reflected from surface “S”), and the wavelength conversion layer (light conversion area C1 (or light conversion area C2) of the light wavelength conversion module 140 of fig. 7A) being adapted to be excited by the first beam for generating a third beam passing through the first part (illustrated in 7B as CB1) and the second part of the collimator lens module (illustrated in 7B as CB1) and the first dichroic unit (illustrated in 7B and first part CBP1 of the conversion beam CB1 transmitted to the dichroic portion 122 of the light combination element 120; para. 0048); and 
a second dichroic unit (partially transmissive partially reflective element 160 of fig. 7A; para. 0041; the reflectance of the partially transmissive partially reflective element 160 is equal to or approximate to 50% at the blue light band, and the reflectance of the partially transmissive partially reflective element 160 is equal to or approximate to 0% at the yellow light band, the green light band and other long-wavelength bands) facing toward (the dichroic mirror 160 is optically facing the collimator lens 182) the second part of the collimator lens module (illustrated in fig. 7A; the light which is reflected off of the reflection surface “S” is reflected by the top portion of the reflection element 130, where it is then passed through the penetration portion 124 of 120 and is incident onto the partially transmissive partially reflective element 160), the second dichroic unit (160) being adapted to allow passing of the third beam (CB1 passes through the partially transmissive partially reflective element 160; illustrated in figs. 7B) and a part of the second beam for generating a fourth beam (illustrated in fig. 7A; P1), and further to reflect the other part of the second beam for generating a fifth beam (P2), the fifth beam being reflected by the first dichroic unit (illustrated in fig. 7A).

    PNG
    media_image1.png
    968
    726
    media_image1.png
    Greyscale

Regarding claim 2, Tsai discloses wherein a first proportion of the second beam passes through the second dichroic unit (P1 of fig. 7A), and a second proportion of the second beam is reflected by the second dichroic unit (denoted as P2 of fig. 7A), and the first proportion is the same as or different from the second proportion (para. 0047; The second part P2 of the excitation beam B and first part P1 of the excitation beam B are the same).

Regarding claim 3, Tsai discloses further comprising: a first light condensing module (lens element 181 of fig. 7A; para. 0044 states that illumination system 100 may further include a plurality of lens elements, so as to achieve the effect of converging beams) disposed between the light source (110) and the first dichroic unit (120), and adapted to condense a projection dimension of the first beam (para. 0044; states that the beams are converged).

Regarding claim 4, Tsai discloses further comprising: a light receiver (filter module 170 of fig. 7A) adapted to receive the third beam (denoted as CPB1 of fig. 7B), the fourth beam (denoted as P1 in fig. 7A) and the fifth beam (denoted as P2 in fig. 7A); and a second light condensing module (lens element 184 of fig. 7A) disposed between the light receiver (170), the first dichroic unit and the second dichroic unit (120 and 160).

Regarding claim 5, Tsai discloses wherein the first dichroic unit (120) and the second dichroic unit (160) are two independent optical components (illustrated in fig. 7A-7C, the elements are two separate optical elements).
Regarding claim 9, Tsai discloses wherein the first beam (light from the light source 110 is Blue denoted in fig. 7A as “B”), the second beam (first part P1 of the excitation beam B) and the fifth beam are blue light (second part P2 of the excitation beam B), and the third beam is yellow light (conversion beam CB1 (such as a yellow beam) of fig. 7B).

Regarding claim 10, Tsai discloses wherein the first dichroic unit reflects the blue light (illustrated in fig. 7A; component B from light source 110) and allows passing of other color light (illustrated in fig. 7B and 7C; and denoted as CBP1 and CPB2), and the second dichroic unit reflects a part of the blue light (illustrated in fig. 7A and denoted as P2) and allows passing of the other part of the blue light and other color light (illustrated in fig. 7A and denoted as P1).

Regarding claim 11, Tsai discloses wherein the axle of the collimator lens module is a central axle of the collimator lens module (shown in the examiners illustration of fig. 7A below).

    PNG
    media_image1.png
    968
    726
    media_image1.png
    Greyscale


Regarding claim 13, Tsai discloses wherein the wavelength conversion module is a rotatable module (para. 0055; light wavelength conversion module 140C may have one reflection area R, one light conversion area C1 and one light conversion area C2. The reflection area R, the light conversion area C1 and the light conversion area C2 are annular and share a center of circle. Under this framework, the light wavelength conversion module 140C may rotate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20190384149) as applied to claim 1 above, and further in view of Lin et al. (US PG Pub. 20200333696).
Regarding claim 6, Tsai discloses first and second dichroic units (120 and 160 of figs. 7A-7C).
Tsai fails to teach wherein the first dichroic unit and the second dichroic unit are respectively disposed on two opposite surfaces of one optical component.
Lin discloses wherein the first dichroic unit (first reflective coating layer 42 of fig. 5 is a dichroic reflector) and the second dichroic unit (second reflective coating layer 44 of fig. 5 is a dichroic reflector) are respectively disposed on two opposite surfaces of one optical component (para. 0018; the first illumination beam B1 (the blue beam) and the second illumination beam B2 (the red beam), and can be passed by the excitation beam B3 (the yellow beam)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the first and second dichroic units of Tsai placing them on opposing sides of an optical element as shown in Lin in order to reduce the effective size of the illumination device thereby allowing the size of the projector to be made smaller.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20190384149).
Regarding claim 7, Tsai discloses first and second dichroic units (respectively 120 and 160 of figs. 7A-7C).
Tsai fails to explicitly teach wherein an included angle between the first dichroic unit and the second dichroic unit is smaller than a predefined angle; however, Tsai discloses wherein the partially transmissive partially reflective element 160 allows a first part P1 of the excitation beam B passed through the penetration portion 124 to pass through, and the partially transmissive partially reflective element 160 reflects a second part P2 of the excitation beam B passed through the penetration portion 124. The dichroic portion 122 is also disposed on the transmission path of the second part P2 reflected by the partially transmissive partially reflective element 160, and the dichroic portion 122 reflects the second part P2; therefore, the angle at which he partially transmissive partially reflective element 160 is placed in relation to the light combination element 120 is result effective in order to reflect the portion P2 onto the dichroic portion 122 of the light combination element 120. Therefore a skilled artisan before the filing of the instant invention would have found it obvious to limit the included angle between the first dichroic unit and the second dichroic unit, so as to allow for P2 to be incident onto the dichroic portion 122.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20190384149) as applied to claim 1 above, and further in view of Bu et al. (CN 110477874A).
Regarding claim 8, Tsai discloses a collimator lens (lens element 182 of fig. 7A).
Tsai fails to teach wherein the collimator lens module comprises at least one aspheric mirror.
Bu discloses wherein the collimator lens module (collimator lens 21 of fig. 3) comprises at least one aspheric mirror (para. 0036; the collimating lens 21 is composed of an aspherical mirror).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the collimator lens of Tsai with the aspheric mirror of Bu in order to control aberration and perfectly collimate the laser light (Bu; para. 0036).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that Tsai fails to teach the inventive characteristic of "a first dichroic unit facing toward the first part of the collimator lens module, a second dichroic unit facing toward the second part of the collimator lens module" of the present application.
Examiner respectfully disagrees.  Tsai’s dichroic arrangement (120 and 160) has the first (122) and the second (160) dichroic mirrors “optically facing” the collimating lens (182).  The placement of the reflection element (130) is only to bend the optical path to possibly place the illumination elements into a smaller device and has no special reflection or refraction properties associated with it; therefore, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Tsai removing the reflection element in order to reduce essential working parts, and further, reducing the cost of manufacturing the projection device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        22 July 2022
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882